UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JACOBSON,

                              Plaintiff,
               - against -
                                                                    12CV8416 (CS)(LMS)
ASTRUE,
                                                                           ORDER
                              Defendant.


LISA MARGARET SMITH, U.S.M.J.

       On January 30, 2020, Plaintiff's counsel filed a motion for attorneys' fees, Docket # 29.

Although counsel for Defendant filed a Notice of Appearance on March 6, 2020, Docket # 33,

Defendant has neither filed papers in response to the motion nor has Defendant contacted the

Court to request an extension of time in which to do so. Accordingly, the Court hereby orders

that Defendant shall file papers in opposition to the motion for attorneys' fees by no later than

April 20, 2020. Plaintiff's reply, if any, shall be filed by no later than April 27, 2020.

       Should Defendant fail to oppose the motion, the Court may recommend that the motion

be granted by default.

Dated: April 6, 2020
       White Plains, New York

                                              SO ORDERED,


                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




                                                 1
